NO. 12-16-00255-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

IN RE:                                                    §

J.F.S. JR.,                                               §    ORIGINAL PROCEEDING

RELATOR                                                   §

                                        MEMORANDUM OPINION
                                            PER CURIAM
         On September 13, 2016, Relator filed an original mandamus proceeding complaining of
the trial court’s July 25, 2016 order requiring genetic testing. On November 30, 2016, this Court
conditionally granted Relator’s petition and directed Respondent to vacate her order for genetic
testing. By an order signed on December 8, 2016, Respondent has complied with this Court’s
opinion and order, rendering this proceeding moot. Accordingly, we dismiss Relator’s petition
for writ of mandamus as moot.
Opinion delivered December 16, 2016.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                  COURT OF APPEALS

     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                       DECEMBER 16, 2016


                                        NO. 12-16-00255-CV


                                        J.F.S. JR.,
                                          Relator
                                            v.
                             HON. LORI CHRISMAN HOCKETT,
                                        Respondent


                               Appeal from the 354th District Court
                             of Rains County, Texas (Tr.Ct.No. 9986)

       ON THIS DAY came to be heard the petition for writ of mandamus filed by J.F.S. JR.;
who is the Relator in Cause No. 9986, pending on the docket of the 354th Judicial District Court
of Rains County, Texas. Said petition for writ of mandamus having been filed herein on
September 13, 2016, and the same having been duly considered, because it is the opinion of this
Court that the writ should not issue, it is therefore CONSIDERED, ADJUDGED and ORDERED
that the said petition for writ of mandamus be, and the same is, hereby dismissed as moot.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.